Citation Nr: 1706682	
Decision Date: 03/05/17    Archive Date: 03/16/17

DOCKET NO.  13-12 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for left knee patellofemoral syndrome.

2.  Entitlement to an initial rating higher than 10 percent for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to May 2004. 

These matters come before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for right and left knee patellofemoral syndrome and assigned initial 10 percent disability ratings, both from June 4, 2010.  The Veteran timely appealed and after a statement of the case was issued, perfected the appeal in an April 2013 substantive appeal (VA form 9).  The claims for higher initial ratings were certified in a March 2014 VA Form 8.  In August 2015 the Veteran filed what appeared to be a claim for an increased rating for his knee disabilities, which the RO denied in November 2015.  However, as the claims for initial ratings were on appeal at this time, the Board will not consider the November 2015 rating decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment. The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment. Moreover, the joints involved should be tested for pain on both active and passive motion, in weight bearing and non weight bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).

In this case, the Veteran was afforded a VA examination in October 2010 to determine the severity of his service-connected knee disabilities.  He reported during the examination that he experienced severe flare ups of bilateral knee symptoms on a weekly basis which lasted for 1 to 2 days at a time and decreased his ability to kneel.  The ranges of active right and left knee motions were reported and it was noted that there was objective evidence of pain with active motion of both knees and that there was additional limitation of left knee flexion following repetitive use testing due to pain.

It is unclear from the October 2010 examination report whether and to what extent the Veteran experiences additional functional loss of the knees during flare ups or due to weakened movement, excess fatigability, or incoordination.  Also, the knees were not tested for pain on passive motion and in both weight bearing and non weight bearing positions.  In light of these deficiencies, the Board finds that a new VA examination should be conducted upon remand to assess the severity of the service-connected knee disabilities.  The Board notes that a VA examination was scheduled for a date in September 2015 in connection with the increased rating claim noted above, but that the Veteran failed to report for the examination.  Information contained in his claims file, however, indicates that he was incarcerated on the date of the scheduled examination and that he may still be incarcerated.  Therefore, prior to scheduling the Veteran for a new VA examination, the AOJ should verify whether he remains incarcerated and, if so, follow the appropriate procedures for arranging examinations of incarcerated veterans.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify whether the Veteran is presently incarcerated and the current place of incarceration.  If the Veteran has been released from incarceration, attempt to obtain his current mailing address.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a knee disability, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a knee disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e) (2016).

3.  Obtain and associate with the file all updated records of the Veteran's treatment contained in the Fayetteville Vista electronic records system and dated from September 2015 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the severity of his service-connected right and left knee disabilities.  If the Veteran is currently incarcerated, follow the procedures for incarcerated veterans outlined in VA adjudication manual, M21-1, Part III.iv.3.F.2.d (February 28, 2017).  All efforts to schedule this examination must be documented in the claims file.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report the ranges of right and left knee flexion and extension on both active motion and passive motion and in both weight bearing and non weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to both knee flexion and extension:

What is the extent of any additional limitation of right and/or left knee motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The examiner should report if there is ankylosis of either knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of either knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his knee disabilities.

5.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




